THIS is a companion case to Northwestern R. R. Co. v.Pilo, 100 Colo. 221, 66 P.2d 532, No. 14,115, this day decided. Pleadings, evidence, instructions and assignments are substantially the same. The judgment here was for $1,350. Plaintiffs in error file herein copy of their brief in that case with but two additional, introductory pages, and their reply brief with no modification. Defendant in error's answering brief is the same, but with four additional, introductory pages. No material difference appears. We think the jurors were correctly instructed. There is a lengthy discussion of the evidence and its sufficiency. No errors on the admission of evidence were assigned nor were there such assignments on the amount of damages. The questions were purely of fact and the verdict is amply supported.
The judgment is affirmed.
MR. JUSTICE HILLIARD and MR. JUSTICE BAKKE concur. *Page 226